DETAILED ACTION
This action is pursuant to the claims filed on July 26, 2022. Currently, claims 1-14 are pending, with claims 1-10 amended and claims 11-14 withdrawn. Below follows a complete final action on the merits of claims 1-10.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-10 in the reply filed on December 22, 2021 is acknowledged.
Claims 11-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 22, 2021. 
Response to Amendment
Applicant’s amendments to the drawings overcome the previous drawing objection.
Applicant’s amendment to the claims overcome the previous claim objections and 35 U.S.C. 112(b) rejections. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 7 recite the limitation “the second dielectric member” in lines 7 and 9 (respectively). However, it is unclear if the second dielectric member is the same or different than the previously recited “another dielectric member” of the claims. For examination purposes, the another and the second dielectric member will be interpreted as the same dielectric members. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.’
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lam et al (US PGPUB: 2014/0074090) in view of Krasik et al (US PGPUB: 2017/0354453, provisional date 11/19/2014). 
Regarding independent claim 1, Lam discloses a plasma irradiation device (Fig. 4C)  provided in a handpiece (112; [0161]) including an acting member (490) which acts on biological tissue (abstract; [0162]), comprising: 
a gas flow channel for supplying to a distal end portion of the acting member a gas supplied externally of the handpiece ([0161] “tip 420 receives gas flow 406 from gas tube in body 112 of plasma head via gas input opening 425 which is opened to lumen of outer tube 431”); and 
an electric field generation section member (combination of 426/434)  disposed in the gas flow channel (Fig. 4C), the electric field generation section including a first electrode portion (426), a second electrode portion (434) facing the first electrode portion (see Fig. 4C), and a dielectric member (492; [0168]) having at least a first-electrode-portion-side dielectric member which is located between the first electrode portion and the second electrode portion (See Fig. 4C) and is disposed on and covers a surface of the first electrode portion ([0169]; Fig. 4C), the electric field generation section generating an electric field in a space within the gas flow channel by using a potential difference between the first electrode portion and the second electrode portion, thereby producing a low-temperature plasma discharge ([0046], [0067], [0109], [0162], [0168], [0170], [0259]). 
Lam does not explicitly disclose the dielectric member having a second-electrode-portion-side dielectric member which is located between the first electrode portion and the second electrode portion is disposed on and covers a surface of the second electrode portion. 
However, Krasik discloses a probe (Fig. 2E: 26) comprising a first electrode portion (261), a second electrode portion (262) and a dielectric member (269; [0110]). The dielectric member (269) has a side portion which is located between the first and second electrode (see Fig. 2E where a portion 269 is located between 261 and 262)  that is disposed on and covers the surface of the second electrode portion (Fig. 2E shows 269 disposed on and covering the second electrode 262) . Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the dielectric member of Lam to incorporate the second-electrode-portion-side dielectric member which is located between the first electrode portion and the second electrode portion is disposed on and covers a surface of the second electrode portion of Krasik. This configuration provides the benefit of efficient plasma generation ([0036]),thereby providing for an improved surgical effect.
Regarding independent claim 2, in view of the combination of claim 1, Lam further discloses wherein the dielectric member is configured such that the first-electrode-portion-side dielectric member is in direct contact with the surface of the first electrode portion (Fig. 4C displays dielectric potion 492 in direct contact with the first electrode portion 426); and the space within the gas flow channel is present between the first electrode portion and the second electrode portion (see space in gas flow channel between first and second electrode portion in Fig. 4C; [0162]); and the low-temperature plasma discharge is produced in the space (Fig. 4C; [0162]; [0168]1 discusses plasma discharge created in the interior space at 493). 
Lam does not explicitly disclose the dielectric member the second-electrode-portion-side dielectric member is in direct contact with the surface of the second electrode portion.
However, Krasik discloses a probe (Fig. 2E: 26) comprising a first electrode portion (261), a second electrode portion (262) and a dielectric member (269; [0110]). The dielectric member (269) has a side portion which is in direct contact with the surface of the second electrode (see Fig. 2E where a portion 269 is located between 261 and 262)  that is disposed on and covers the surface of the second electrode portion (Fig. 2E shows 269 directly contacting the second electrode 262) . Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the dielectric member of Lam to incorporate the second-electrode-portion-side dielectric member is in direct contact with the surface of the second electrode portion of Krasik. This configuration provides the benefit of efficient plasma generation ([0036]),thereby providing for an improved surgical effect. 
Regarding independent claim 3, in view of the combination of claim 2, the combination does not explicitly disclose wherein the second-electrode-portion-side dielectric member is disposed on the surface of the second electrode portion on a side toward the first electrode portion and another dielectric member portion is disposed on a surface of the second electrode portion on a side opposite the surface on the side toward the first electrode portion; the second electrode portion is an electrode whose potential oscillates such that a potential of the first electrode portion becomes the center of the potential oscillation; and the second dielectric member portion has a thickness greater than a thickness of the first dielectric member portion.
However, Krasik in a second embodiment (Fig. 3D) discloses a device (350) comprising a first electrode (352), second electrode (351), dielectric member (320; note the degree of insulation not defined in claim), and another dielectric (326).  The dielectric member (320) has a second -electrode-portion-side that is disposed on the surface of the second electrode (351) on a side toward the first electrode portion (see annotated Fig. 3D “surface toward”). The another dielectric (326) is disposed on a surface of the second electrode (321; see Fig. 3D) on a side opposite the surface facing toward the first electrode (see annotated Fig. 3D “surface opposite”).  The second electrode portion is an electrode whose potential oscillates such that a potential of the first electrode portion becomes the center of the potential oscillation ([0122]-[0124]). The second dielectric member portion has a thickness (referring to Fig. 3D: 3 mm – 2 mm = 1 mm thickness for 320) greater than a thickness (referring to Fig. 3D: 4 mm - 2 mm = 2 mm thickness for 326) of the first dielectric member portion (Fig. 3D: where 2 mm > than 0.5 mm). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the dielectric member of Lam to incorporate the wherein the second-electrode-portion-side dielectric member is disposed on the surface of the second electrode portion on a side toward the first electrode portion and another dielectric member portion is disposed on a surface of the second electrode portion on a side opposite the surface on the side toward the first electrode portion; the second electrode portion is an electrode whose potential oscillates such that a potential of the first electrode portion becomes the center of the potential oscillation; and the second dielectric member portion has a thickness greater than a thickness of the first dielectric member portion of Krasik (embodiment 2). This configuration provides the benefit of generating a plasma plume with dynamic range ([0056]), thereby increasing the efficiency of the device. 

    PNG
    media_image1.png
    464
    788
    media_image1.png
    Greyscale
Regarding independent claim 4, in view of the combination of claim 2, Lam further discloses wherein the acting member has a rod-like shape (Fig. 4C), and at least a portion of the acting member (490) serves as the first electrode portion (426) and serves as a ground electrode (434). See also Fig. 4C. 
Regarding independent claim 5, in view of the combination of claim 4, Lam further discloses wherein the second electrode portion (434) is disposed around the first electrode portion (426) in a continuous or intermittent annular pattern (Fig. 4C displays the second electrode disposed around the first electrode in a continuous annular pattern; See also [0171] which describes the second electrode as a ring, i.e. annular); and the gas flow channel is disposed around the first electrode portion to be located on the inner side of the second electrode portion disposed in the annular pattern (See Fig. 4A, [0162], [0171] which displays the gas channel (interior of outer tube 431) as disposed around the first electrode 426 and on the inner side of the annular second electrode (434)). 
Regarding independent claim 6, in view of the combination of claim 1, Lam further discloses at least a portion of the dielectric member forms an inner wall portion of the gas flow channel (Fig. 4 displays a portion of dielectric member 492 forming an inner wall (i.e. an inner wall between the gas flow channel and the first electrode)); and the low-temperature plasma discharge is produced along the inner wall portion ([0162], [0168], Fig. 4C display the plasma discharge created along the inner all portion at 493) .
Regarding independent claim 7, in view of the combination of claim 6, Lam does not explicitly disclose wherein the second-electrode-portion-side dielectric member is disposed on the surface of the second electrode portion on a side toward the first electrode portion and another dielectric member portion disposed on a surface of the second electrode portion on a side opposite the surface on the side toward the first electrode portion; the second electrode portion is an electrode whose potential oscillates such that a potential of the first electrode portion becomes the center of the potential oscillation; and the second dielectric member portion has a thickness greater than a thickness of the first dielectric member portion. 
However, Krasik in a second embodiment (Fig. 3D) discloses a device (350) comprising a first electrode (352), second electrode (351), dielectric member (320; note the degree of insulation not defined in claim), and another dielectric (326).  The dielectric member (320) has a second -electrode-portion-side that is disposed on the surface of the second electrode (351) on a side toward the first electrode portion (see annotated Fig. 3D “surface toward”). The another dielectric (326) is disposed on a surface of the second electrode (321; see Fig. 3D) on a side opposite the surface facing toward the first electrode (see annotated Fig. 3D “surface opposite”).  The second electrode portion is an electrode whose potential oscillates such that a potential of the first electrode portion becomes the center of the potential oscillation ([0122]-[0124]). The second dielectric member portion has a thickness (referring to Fig. 3D: 3 mm – 2 mm = 1 mm thickness for 320) greater than a thickness (referring to Fig. 3D: 4 mm - 2 mm = 2 mm thickness for 326) of the first dielectric member portion (Fig. 3D: where 2 mm > than 0.5 mm). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the dielectric member of Lam to incorporate the wherein the second-electrode-portion-side dielectric member is disposed on the surface of the second electrode portion on a side toward the first electrode portion and another dielectric member portion disposed on a surface of the second electrode portion on a side opposite the surface on the side toward the first electrode portion; the second electrode portion is an electrode whose potential oscillates such that a potential of the first electrode portion becomes the center of the potential oscillation; and the second dielectric member portion has a thickness greater than a thickness of the first dielectric member portion of Krasik (embodiment 2). This configuration provides the benefit of generating a plasma plume with dynamic range ([0056]), thereby increasing the efficiency of the 
    PNG
    media_image1.png
    464
    788
    media_image1.png
    Greyscale
device. 
Regarding independent claim 8, in view of the combination of claim 6, Lam further discloses wherein the first electrode portion is disposed in a continuous or intermittent annular pattern (Fig. 4C displays the first electrode portion disposed in a continuous annular pattern); and the second electrode portion is disposed in a continuous or intermittent annular pattern around the first electrode portion disposed in the annular pattern (Fig. 4C displays the second electrode disposed around the first electrode in an annular pattern; See also [0171] which describes the second electrode as a ring, i.e. annular). 
Regarding independent claim 9, in view of the combination of claim 1, Lam further discloses further comprising a tubular portion (431) which includes the acting member provided therein (Fig. 4C) and extending in a predetermined direction (Fig. 4C displays the tubular portion as extending longitudinally), wherein the acting member has a rod-like shape (Fig. 4C), and one end portion of the acting member serves as an acting portion acting on biological tissue (Fig. 4C; tip 493; [0162], [0168]-[0169]).
Regarding independent claim 10, in view of the combination of claim 9, Lam further discloses wherein the electric field generation section (426/424) is provided in the tubular portion (431) to be located at a position corresponding to the one end portion of the acting member (Fig. 4C; tip 493; [0162], [0168]-[0169]).
Response to Arguments
Applicant’s Remarks, filed July 29, 2022 are fully acknowledged. Examiner notes Applicant’s amendments to the claims necessitated a new grounds of rejection in view of Lam and Krasik, outlined above. This combination of references discloses a plasma irradiation device comprising a first and second electrode portion that are both contacted by a dielectric member.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A VIERRA whose telephone number is (571) 272-8245. The examiner can normally be reached Monday - Friday 9:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOANNE RODDEN can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAV/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note ¶ [0168] incorrectly identifies the tip as 993. For the purposes of this rejection the tip region is interpreted as 493 in line with Fig. 4C and ¶ [0169].